      Case 1:19-cv-11924-JPO-BCM Document 51 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   2/11/21
MEI RONG DU, on her own behalf and on
behalf of others similarly situated,
                                                    19-CV-11924 (JPO) (BCM)
             Plaintiff,
                                                    ORDER
-against-

DINGXIANG INC. doing business as BIRDS
OF A FEATHER, CAFÉ CHINA GROUP
LLC doing business as CHINA BLUE,
SHANZHA INC doing business as CAFÉ
CHINA, YIMING WANG, XIAN ZHANG,
and RUI GANG WANG,

                           Defendants.

BARBARA MOSES, United States Magistrate Judge.

       On December 17, 2020, defendants were ordered to produce, no later than January 15,

2021: “a spreadsheet, in excel if possible, containing the names, last known mailing addresses,

last known telephone numbers, last known email addresses, last known WhatsApp, WeChat

and/or Facebook usernames, dates of employment, and positions of all Kitchen and Pastry

Workers employed at Birds of a Feather on or after December 30, 2016[.]” (Dkt. No. 44 at 27.)

By letter-motion dated February 9, 2021 (Dkt. No. 50), plaintiff complains that the various

iterations of the required list produced thus far are deficient in numerous respects. Utilizing the

most recent list of potential opt-in plaintiffs, plaintiff may transmit the Notice and Consent form

on or after February 12, 2021, as recently authorized by this Court. (Dkt. No. 49.)

       Defendants shall have until February 17, 2021, to further modify its list so as to comply

with this Court’s December 17 Order, at which point plaintiff may transmit the Notice and

Consent form to any newly-identified addresses (without changing the specified opt-in

deadline).
      Case 1:19-cv-11924-JPO-BCM Document 51 Filed 02/11/21 Page 2 of 2




       If and to the extent defendants are unable to provide both (a) a valid mailing address, and

(b) at least one form of electronic address (e.g., email address, cellphone number, or social

media username) for each employee within the scope of the potential collective, defendants shall

also serve an affidavit or declaration, on personal knowledge and under penalty of perjury,

explaining, as to each such employee, why defendants cannot provide that information.

       The Clerk of Court is respectfully directed to close the letter-motion at Dkt. No. 50.

Dated: New York, New York
       February 11, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
